DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/21/2022.
Claims 1-2, 5-6, 9-10, 14, 17-18, and 20 have been amended.
Claim 13 has been deleted.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore (US 2005/0283648), Tallis, “NVMe 1.4 Specification Published: Further Optimizing Performance and Reliability,” Bernhard et al (US 2009/0006888), and Joshi et al (US 2014/0281131).
With respect to claim 1, Ashmore teaches of an information handling system, comprising: at least one processor (fig. 1, item 108; paragraph 25); 
a volatile memory medium coupled to the at least one processor (fig. 1, item 102; paragraph 20; processor 108 is connected to volatile memory 102);
a non-volatile memory medium coupled to the at least one processor (fig. 1, item 104; paragraph 24; processor 108 is connected to nonvolatile memory 104); 
the non-volatile memory medium comprising: a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system to (fig. 1; paragraph 25; as the processor executes instructions of perform the operations, there must be a memory storing the instructions coupled to the processor): determine that a power loss to the information handling system has occurred (fig. 2; paragraph 33; where a main power loss is detected);
utilize one or more batteries to power the information handling system (fig. 2; paragraph 33; where the power is switched to the battery power);
transfer data from the volatile memory medium to a data repository of the selected namespace (fig. 2; paragraph 36; where the contents of the volatile memory are backed up to the non-volatile memory.  The location within the non-volatile memory can be considered a namespace);
determine that power is provided to the information handling system (fig. 2; paragraph 50; where main power is restored);
in response to determining that power is provided to the information handling system, transfer the data from the data repository of the selected namespace to the volatile memory medium (fig. 2; paragraph 43, 45, 50; where the data in the non-volatile memory is restored to the volatile memory after power is restored).
Ashmore fails to explicitly teach of (1) enable a predicable latency mode of the non-volatile memory medium to enter a deterministic window of the non-volatile memory medium, and (2) after transferring the data from the data repository of the first namespace of the non-volatile memory medium to the volatile memory medium, disable the predicable latency mode of the non-volatile memory medium to exit the deterministic window of the non-volatile memory medium.
However, Tallis teaches of the non-volatile memory medium comprising: a non-volatile memory set with at least one namespace (pages 4-5, NVM Sets and Endurance Groups section; where NVM set A contains namespaces A1-A3 and NVM set B contains namespaces B1-B2);
enable a predicable latency mode of the non-volatile memory medium to enter a deterministic window of the non-volatile memory medium (pages 5-6, Predictable Latency Mode section; where the host can pause the background work of the controller so that there is nothing that can get in the way of the host commands).
The combination of Ashmore and Tallis teaches of after transferring the data from the data repository of the first namespace of the non-volatile memory medium to the volatile memory medium, disable the predicable latency mode of the non-volatile memory medium to exit the deterministic window of the non-volatile memory medium (Tallis, pages 5-6, Predictable Latency Mode section; where the host can pause the background work of the controller so that there is nothing that can get in the way of the host commands.  In the combination this can be done for the recovering when main power is restored prioritizing the return to normal operation.  As the predictable latency mode is not able to run indefinitely, this suggests to one of ordinary skill in the art that it will be turned off at some point following the restoring of the cache of Ashmore).
Ashmore and Tallis fails to explicitly teach of (1) select a namespace of the at least one namespace for data backup; (2) configure the selected namespace for peak sequential write performance.
However, Bernhard teaches of select a namespace of the at least one namespace for data backup (paragraph 34-37; where a backup namespace (BN) is established in a replica cluster).
The combination of Ashmore, Tallis, and Bernhard fails to explicitly teach of configure the selected namespace for peak sequential write performance.
However, Joshi teaches of configure the selected namespace for peak sequential write performance (paragraph 101; where the non-volatile storage device is configured for high write speeds for sequential operations).
Ashmore and Tallis are analogous art because they are from the same field of endeavor, as they are directed to data storage devices.
It would have been obvious to one of ordinary skill in the art having the teachings of Ashmore and Tallis before the time of the effective filing of the claimed invention to incorporate (1) the NVM sets and endurance groupings and (2) the predictable latency mode of Tallis into the controller of Ashmore so that the backing up and restoring of the volatile memory can occur with high priority and without interruption.  Their motivation would have been to (1) allow for more efficient wear on the NVM blocks and to (2) allow for the backing up and restoring to occur quickly minimizing the downtime and change of data loss.
Ashmore, Tallis, and Bernhard are analogous art because they are from the same field of endeavor, as they are directed to data storage devices.
It would have been obvious to one of ordinary skill in the art having the teachings of Ashmore, Tallis, and Bernhard before the time of the effective filing of the claimed invention to incorporate the authoritative and backup namespaces of Bernhard into the combination of Ashmore and Tallis.  Their motivation would have been to more efficiently manage backup and recovery of namespaces.
Ashmore, Tallis, Bernhard, and Joshi are analogous art because they are from the same field of endeavor, as they are directed to data storage devices.
It would have been obvious to one of ordinary skill in the art having the teachings of Ashmore, Tallis, Bernhard, and Joshi before the time of the effective filing of the claimed invention to incorporate the high sequential write speed of the nonvolatile storage of Joshi into the combination of Ashmore, Tallis, and Bernhard.  Their motivation would have been so that sequential write operations can occur much quicker (Joshi, paragraph 101).
With respect to claim 9, the combination of Ashmore, Tallis, Bernhard, and Joshi teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 17, the combination of Ashmore, Tallis, Bernhard, and Joshi teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Ashmore also teaches of a computer-readable non-transitory memory medium that includes instructions that, when executed by at least one processor of an information handling system, cause the information handling system to perform the operations of claim 1 (paragraph 25; as the processor executes the instructions to perform the operations, there must be a memory storing those instructions for the processor to read).
With respect to claims 2, 10, and 18, the combination of Ashmore, Tallis, Bernhard, and Joshi teaches of wherein the deterministic window prevents at least one read operation from colliding with transferring the data from the volatile memory medium to the data repository of the selected namespace (Tallis, pages 5-6, Predictable Latency Mode section; as background and low priority I/O are suspended while the high priority I/O (claimed transfer) occur, this suggests that potential collisions between a low priority read and the transfer are prevented).
The reasons for obviousness are the same as those indicated above with respect to claim 1.
With respect to claims 3, 11, and 19, Tallis teaches of wherein the non-volatile memory medium includes a non-volatile memory that includes a solid state drive (page 4, Persistent Memory Region section; where the memory is NVMe SSDs).
Ashmore and Tallis are analogous art because they are from the same field of endeavor, as they are directed to data storage devices.
It would have been obvious to one of ordinary skill in the art having the teachings of Ashmore and Tallis before the time of the effective filing of the claimed invention to incorporate the NVMe SSDs of Tallis as the nonvolatile memory of Ashmore to more efficiently access the nonvolatile memory.
With respect to claims 4 and 12, Tallis teaches of wherein the non-volatile memory medium includes a non-volatile memory that complies with at least a portion of a non-volatile memory express specification (page 4-6; where the persistent memory regions, NVM sets, endurance groups and the predictable latency mode are part of the NVMe specification).
The reasons for obviousness are the same as recited above with respect to claims 1 and 3.
With respect to claim 5 Bernhard teaches of wherein the instructions further cause the information handling system to: configure the selected namespace of the non-volatile memory medium to only be utilized for data backup (paragraph 34-37; where a backup namespace is not writeable by external clients and receives its data from an authoritative namespace through the process of replication).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claims 6 and 14, the combination of Ashmore, Tallis, Bernhard, and Joshi teaches of wherein: the selected namespace comprises a first namespace of the nonvolatile memory medium (Tallis, pages 4-5, NVM sets and Endurance Groups section; where endurance group Y includes multiple namespaces, A1, A2, A3, etc. and endurance group Z includes name spaces C1).
Tallis teaches of wherein: the instructions further cause the information handling system to: configure a second namespace of the non-volatile memory medium, different from the first namespace of the non-volatile memory medium (pages 4-5, NVM sets and Endurance Groups section; where endurance group Y includes multiple namespaces, A1, A2, A3, etc. and endurance group Z includes name spaces C1.  Since the memory contains multiple namespaces, they must have been configured); and 
install an operating system on the second namespace of the non-volatile memory medium (page 6, Namespace Write Protection section; where an OS is placed within its own write-protected namespace).
Ashmore and Tallis are analogous art because they are from the same field of endeavor, as they are directed to data storage devices.
It would have been obvious to one of ordinary skill in the art having the teachings of Ashmore and Tallis before the time of the effective filing of the claimed invention to incorporate the putting an OS in its own write protected namespace in Ashmore as taught in Tallis.  Their motivation would have been to protect the OS from tampering (Tallis, page 6, last full paragraph).
The reasons for obviousness are the same as indicated above with respect to claim 1.
17.	With respect to claims 7 and 15, Tallis teaches of wherein the instructions further cause the information handling system to: configure a first endurance group of the non-volatile memory medium; and configure a second endurance group of the non-volatile memory medium; wherein, to configure the first namespace of the non-volatile memory medium, the instructions further cause the information handling system to configure the first namespace on the first endurance group; and wherein, to configure the second namespace of the non-volatile memory medium, the instructions further cause the information handling system to configure the second namespace on the second endurance group (pages 4-5, NVM sets and Endurance Groups section; where the endurance group Y contains namespaces A1, A2, A3, B1 and B2 and endurance group Z contains namespaces C1).
The reasons for obviousness are the same as indicated above with respect to claim 5.
18.	With respect to claims 8 and 16, Tallis teaches of wherein a first storage area of the non-volatile memory medium includes the first endurance group; and wherein a second storage area of the non-volatile memory medium, different from the first storage area, includes the second endurance group (pages 4-5, NVM sets and Endurance Groups section; where the endurance group Y contains namespaces A1, A2, A3 in NVM set A (claimed first storage area), B1 and B2 in NVM set B and endurance group Z contains namespaces C1 in NVM set C (claimed second storage area)).
The reasons for obviousness are the same as indicated above with respect to claim 5.
19.	With respect to claim 20, the combination of Ashmore and Tallis teaches of the limitations cited and described above with respect to claims 5-8 for the same reasoning as recited above with respect to claims 5-8.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 9, and 17 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ashmore does not teach of transfer data from the volatile memory medium to a data repository of the selected namespace, but actually teaches of avoiding doing this.  The examiner disagrees.
Ashmore explicitly teaches in figure 2 and paragraph 36, “the backup/restore manager 124 backs up the volatile memory 102 contents to the non-volatile memory 104.”  Thus, it is clear to one of ordinary skill in the art that every time there is a power loss of the mains power and battery power is needed, the volatile memory is backed up.  Thus Ashmore reads on the limitation at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138